Appeal from a judgment of *906the County Court of Ulster County (Vogt, J.), rendered June 13, 1989, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol, as a felony.
We have reviewed the record and the brief submitted by the Public Defender’s office and agree that there are no meritorious issues which could be raised on appeal. The judgment should therefore be affirmed and counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Judgment affirmed. Mahoney, P. J., Kane, Mikoll, Mercure and Harvey, JJ., concur.